Title: To Thomas Jefferson from Benjamin Lincoln Lear, 4 October 1821
From: Lear, Benjamin Lincoln
To: Jefferson, Thomas


            
            
              
              4th Oct 1821
          Received this day as pr Letter of Mr Jeffersons dated 25 Sep by the hand of John Barnes. Original Certificates viz.of 66 shares Bank of Columbia  1817 Jany 10. No 13 14
			 ¦$4.600.—Treasury of the US. loan of 2 May 1814 No 90 interest from 1 Jany 1817¦11.363.62No 37 same Loan¦1.136.36Amounting in the whole to$17.099.99being the property of the late Genl Thaddeus Kusciusko for whom I am authorized to receive and to acctB. L. Lear.